Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141062                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 141062
                                                                    COA: 296591
                                                                    Saginaw CC: 08-031656-FH
  JOHN SATTERWHITE FRANKLIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2010 order
  of the Court of Appeals is considered. We DIRECT the Saginaw County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order, addressing the issues whether the trial court failed to comply with MCL 767.61a
  when accepting defendant’s pleas to the charge of being a sexually delinquent person,
  and whether defendant’s convictions are barred by double jeopardy.

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 20, 2011                       _________________________________________
           p0713                                                               Clerk